Citation Nr: 1619263	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  11-05 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for a gastrointestinal disability, including as secondary to service-connected mechanical low back pain with degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for weight loss, including as secondary to service-connected mechanical low back pain with degenerative disc disease of the lumbar spine. 

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of teeth. 

5.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.    

The Veteran was afforded an informal Decision Review Officer conference in July 2010 and a Board videoconference hearing before the undersigned Acting Veterans Law Judge in October 2011. 

This case was previously before the Board in December 2013 when an increased rating for service-connected mechanical back pain with degenerative disc disease of the lumbar spine was granted.  An increased rating for a neurological manifestation of the right lower extremity and service connection claims for right shoulder, eye, and headache disabilities were denied at that time.  

The Veteran's claims listed on the title page above were remanded for additional development.  Pursuant to the Board's Remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, provided appropriate notice, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders). 

In September 2014, the Veteran submitted a waiver of AOJ consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of teeth is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The symptom of sleep impairment is a symptom of the service-connected major depressive disorder and at no time during the current appeal period has the Veteran been shown to have a disability manifested by sleep impairment other than the service-connected major depressive disorder.  

2.  At no time during the current appeal period has the Veteran been shown to have a gastrointestinal disability or a disability manifested by weight loss. 

3.  As a 100 percent schedular rating has been assigned to the service-connected major depressive disorder beginning on February 20, 2014, the matter of entitlement to a TDIU rating is rendered moot from that date.  


4.  The Veteran's service-connected disabilities consist of major depressive disorder (rated at 70 percent from November 19, 2009 and 100 percent from February 20, 2014), mechanical low back pain with degenerative disc disease (rated at 40 percent), and neurological manifestations of the right lower extremity (rated at 10 percent), with a combined total rating of 80 percent from November 19, 2009 to February 19, 2014.  

5.  The Veteran has a high school education and one year of college education and work experience as a forklift operator, mechanic, truck driver, maintenance worker, and cashier.     

6.  It is as likely as not that the service-connected disabilities precluded the Veteran from securing or following all forms of substantially gainful employment consistent with his educational and work background prior to February 19, 2014.    


CONCLUSIONS OF LAW

1.   The criteria for service connection for a disability manifested by sleep impairment other than the service-connected major depressive disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2015).
 
2.  The criteria for service connection for a gastrointestinal disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for a disability manifested by weight loss have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The claim for a TDIU rating from February 20, 2014 is dismissed.  38 C.F.R. § 4.16 (a) (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are met prior to February 19, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.15, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Sleep Disorder

The Veteran has filed a separate claim for service connection for a sleep disorder.  The Board notes that in a March 2011 rating decision, service connection for major depressive disorder was granted and a 70 percent rating was assigned from November 19, 2009 under Diagnostic Code 9434.  

The Board finds that the weight of the evidence does not establish a diagnosis of a disability manifested by sleep impairment other than the service-connected major depressive disorder.  The weight of the competent and credible evidence shows that sleep impairment is a symptom of the service-connected major depressive disorder.  There is no competent evidence of a disability manifested by sleep impairment that is separate or distinct from the already service-connected major depressive disorder.  

A December 2010 VA psychiatric examination report notes that the Veteran reported having sleep impairment and trouble sleeping most nights.  It was noted that the Veteran had difficulty falling asleep, and he woke during the night and was unable to fall back asleep.  The diagnosis was major depressive disorder chronic and severe, posttraumatic stress disorder (PTSD), and substance abuse in remission.

The Veteran underwent a VA sleep apnea examination in September 2014.  The VA examination report noted that sleep apnea has never been diagnosed.  The VA examiner stated that there was insufficient clinical evidence to support a diagnosis of sleep apnea.  The VA examiner noted that the Veteran had undergone a home sleep study in September 2014 but when he returned the equipment there was no data recorded on the device.  It was noted that he had been scheduled for an on-site study on October 18, 2014 but after the Veteran showed up it was determined that the sleep study would be rescheduled.  When the Veteran appeared for the rescheduled study on November 5, 2014, he became very agitated and left before the test began.  The VA examiner indicated that there was insufficient clinical evidence to support a diagnosis of sleep apnea.  It was noted that the Veteran refused a sleep study to determine if the condition was present.  The VA examiner noted that service connection was in effect for an acquired psychiatric disability and a back disability.  The VA examiner opined that insomnia is a component of a major depressive disorder and would not normally be considered a separate diagnosis. 
 
The Veteran underwent an additional VA mental disorder examination in February 2014.  The VA examiner noted that the Veteran had both a major depressive disorder and PTSD and a symptom of the diagnoses included a chronic sleep impairment.  The VA examiner indicated that the Veteran reports a continued pattern of sleep difficulties and that sleep difficulties had been noted in his previous VA examination in 2010 as well as his medical treatment notes.  The VA examiner stated that no medical condition, such as sleep apnea, had been identified as causing a sleep disorder in the Veteran.  The VA examiner indicated that service connection is in effect for major depression and disrupted sleep is a symptom of the depression.  The VA examiner opined that it is at least as likely as not that the Veteran's disrupted sleep is part of his service-connected depression, and that his chronic back pain plays a role in disrupted sleep as well.  The VA examiner stated that a separate diagnosis of insomnia is not justified as the Veteran's disrupted sleep is already accounted for as a symptom of depression. 

Significantly, the VA examinations and post-service treatment records do not identify a separate or distinguishable sleep disability, other than that attributed to his service-connected acquired psychiatric disability, and/or back disability.  An October 2009 VA treatment record that noted insomnia.  However, the Board finds that the weight of the competent and credible evidence establishes that the sleep impairment is a symptoms of major depressive disorder and a separate diagnosis of insomnia is not warranted.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).  The critical inquiry in making such a decision is whether any of the symptomatology is duplicative of or overlapping; the appellant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  Here, the Veteran is already being compensated for the manifestation of sleep impairment; this manifestation is contemplated in the 70 percent rating assigned the service-connected major depressive disorder under Diagnostic Code 9434.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

The Veteran has not submitted or identified evidence of a diagnosis of a disability manifested by sleep impairment other than the major depressive disorder at any time during the current appeal.  As noted, the weight of the competent and credible evidence shows that the Veteran does not have a separate disability manifested by sleep impairment other than major depressive disorder.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a diagnosis of a disability manifested by sleep impairment other than major depressive disorder at any time during the current appeal.  Accordingly, the claim of service connection is denied.  The preponderance of the evidence is against the claim, and therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Gastrointestinal Disability and Weight Loss Disability 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no current diagnosis of a gastrointestinal disability or a disability manifested by weight loss.  The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service treatment records do not reflect treatment for a gastrointestinal disability or weight loss disability.  A June 1990 separation examination noted a normal clinical evaluation of his abdomen and viscera, and endocrine system.  

A detailed review of the post-service evidence fails to reveal a diagnosed gastrointestinal disability or weight loss disability, providing highly probative evidence against these claims. 

To confirm this fact, the Veteran underwent a February 2014 VA examination.  The VA examiner specifically noted that the Veteran did not have, nor had there ever been a diagnosis of a stomach or duodenum condition.  The VA examiner also noted no weight loss disability. 

At the February 2014 VA examination, the Veteran reported a decrease in appetite that is episodic and occurs about 3-4 times per week.  He reported that he is trying to avoid gaining weight because he believes that if he gains weight, the pain in his lower back will become worse.  The Veteran reported that due to pain in his back, knees, and shoulders he feels limited in his ability to exercise and therefore eats less to avoid weight gain.  The Veteran reported that when he becomes anxious he may feel nauseated.  He reported problems with constipation that he believes are due to a variety of medication he takes.  The Veteran stated that sometimes he has abdominal pain with constipation.  Laboratory testing was performed but no significant findings or results were observed.  

The VA examiner noted that the Veteran denies he has a gastrointestinal disorder.  The VA examiner considered the Veteran's complaints of occasional constipation from the various medications he takes and a review of the list of medications shows that constipation is a known and expected side effect of these medications.  It was noted that the Veteran had adapted to this problem and reports that he does not have constipation when he drinks coffee.  The VA examiner stated that regarding weight loss the Veteran denied that he has lost weight and in fact, has reported that he wants to avoid gaining weight.  It was noted that the Veteran's weight has been recorded with some regularity and in reviewing this data there is some consistency.  The VA examiner indicated that based on the Veteran's report and a review of the record, there is no clear history of weight loss and there appears to be a record of weight gain.  He noted that there is insufficient clinical evidence to support a diagnosis of a gastrointestinal disorder and insufficient clinical evidence to support a concern about weight loss. 

While the Board has considered the Veteran's complaints of gastrointestinal issues and weight loss, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  VA needs to identify a disability, not symptoms of a disability, or treatment.  Evidence of a symptom alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The weight of the competent and credible evidence establishes that the Veteran does not have an underlying malady or disability.  The February 2014 VA examination provides highly probative evidence against these claims.  In this regard, the post-service examination, as a whole, provides highly probative evidence against these claims.  While the Board understands that Veteran's concerns, he is not medically qualified to diagnose himself with a gastrointestinal disability or weight loss disability. 

The United States Court of Appeals for Veterans Claims (Court) has held that the presence of a disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support findings of a current gastrointestinal disability or weight loss disability upon which to predicate a grant of service connection, there can be no valid claims (direct or secondary basis) for these benefits.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a current gastrointestinal disability or weight loss disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a current gastrointestinal disability or weight loss disability is denied.  

II.  TDIU

Initially, the Board notes that a 100 percent schedular rating has been assigned to the service-connected major depressive disorder beginning on February 20, 2014, and therefore, the matter of entitlement to a TDIU rating from February 20, 2014 is rendered moot.  The regulations pertaining to the assignment of a TDIU rating provide that such a rating may be assigned where the schedular rating is less than total.  38 C.F.R. § 4.16(a).  In light of the fact that the RO has assigned a 100 percent schedular evaluation for the service-connected major depressive disorder beginning on February 20, 2014, the issue of TDIU is ultimately moot.  

In Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the Court recognized that while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In Bradley, the Court was concerned that a veteran might be able to become eligible for special monthly compensation if he could show that TDIU was warranted based on a single disability.  Here, the Veteran became eligible for TDIU as of the date the 100 percent schedular rating was assigned for his major depressive disorder.  As such, the assignment of the 100 percent schedular rating for major depressive disorder rendered the TDIU claim moot as of that date, and therefore, the appeal pertaining to entitlement to a TDIU rating from February 20, 2014 is dismissed.

The remaining question before the Board is whether the Veteran is precluded from obtaining and retaining gainful employment solely due to his service-connected disabilities prior to February 20, 2014.    

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The Veteran contends that the service-connected disabilities render him unable to maintain substantially gainful employment.  The Veteran's service-connected disabilities consist of major depressive disorder (rated at 70 percent from November 19, 2009 and 100 percent from February 20, 2014), mechanical low back pain with degenerative disc disease (rated at 40 percent), and neurological manifestations of the right lower extremity (rated at 10 percent), with a combined total rating of 80 percent from November 19, 2009 to February 19, 2014.  Thus, the percentage requirements of § 4.16(a) are met for the time period in question.   

In this regard, resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence of record shows that, for the time period in question from November 19, 2009 to February 19, 2014, the service-connected disabilities precluded the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  

The Veteran's employment work experience as a truck driver, forklift operator, maintenance man., and cashier.  See the TDIU application dated in September 2008, the Veteran's report of work history at the hearing before the Board in October 2011, and the Veteran's report of work history at the VA psychiatric exams in 2008, 2010, and 2014.  His educational background includes a high school degree and a year or so of college.  

The question before the Board is whether the Veteran is precluded from obtaining and retaining gainful employment solely due to his service-connected disabilities.  The Social Security Administration (SSA), on the other hand, in awarding benefits to the Veteran, was concerned solely with whether he could work in light of all his disabilities, both service-connected and nonservice-connected.  

The Board concedes that the Veteran is unemployed at this time, and has not worked in many years.  The Veteran was first adjudicated as unemployable by the Social Security Administration (SSA) from January 1, 2008 due to dementia, paranoid schizophrenia, PTSD, dysthymic disorder, and substance abuse addiction, impairments that are considered severe by SSA.  See the July 2008 SSA decision.  SSA decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  The Board notes that the SSA determination is based, at least in part, upon impairments due to significant nonservice-connected disabilities including dementia, schizophrenia, and PTSD, which may not be considered for TDIU adjudication purposes.  

However, affording the Veteran the benefit of doubt, the Board finds that the service-connected disabilities effectively preclude the Veteran from performing substantially gainful employment consistent with his educational and work background prior to February 19, 2014.  

As noted, service connection is in effect for mechanical low back pain with degenerative disc disease rated at 40 percent disabling from November 14, 2009 and neurological manifestations of the right lower extremity rated at 10 percent disabling from November 19, 2004.   The Veteran asserts that he is unemployable since February 2006 due to the service-connected back disability.  See the December 2009 TDIU application.   

The medical evidence shows that the service-connected mechanical low back pain with degenerative disc disease effectively precludes the Veteran from performing physical labor.  VA treatment records show that the Veteran sought medical treatment for increasing back pain in August 2009.  VA orthopedic consults dated in August 2009 indicate that the Veteran reported severe sudden onset of low back pain and radiculopathy.  He reported increased pain with sitting or lying and he stated that he was most comfortable standing.  He reported that he had pain with stopping or lifting in his positon at a truck stop and he had to work as a cashier instead of maintenance.  It was noted that the Veteran reported to the emergency room twice for pain and as given Toradol injections.  It was further noted that the Veteran was taking hydrocodone and oxycodone for pain and cyclobenzaprine for spasm.  MRI of the lumbar spine revealed a central extruded migrated disc with severe right sided neural foraminal narrowing and impingement upon the traversing right L5 root.  The Veteran underwent a lumbar epidural spinal injection in September 2009.  He was advised to avoid bending and twisting activities and avoid lifting more than 5 pounds.  VA treatment records dated in November 2009 indicate that the Veteran reported having an exacerbation of back pain secondary to standing on his feet at work.  It was noted that he was unable to sit or stand too long and the Veteran requested something for relief.  

A November 2009 VA examination report indicates that the Veteran reported having back stiffness, fatigue, spasms, and decreased motion.  He reported one occasions of urinary incontinence and two occasions of bowel incontinence.  Examination revealed that posture was stiff and forward leaning.  Examination revealed flexion of the thoracolumbar spine to 30 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally and, and rotation to 20 degrees bilaterally, without additional loss of motion on repetitive use.  Such range of motion contemplated the Veteran's pain.  

A December 2010 VA examination report indicates that the Veteran reported that the back pain was severe, daily and constant.  He stated that he had weekly flare-ups and the flare-ups lasted hours.  He reported that the daily back pain was a 7 or 8 out of 10 (on a pain scale of 1 to 10, with 10 most severe) and the back pain could be a 10 out of 10 on the pain scale.  The Veteran reported that the pain was precipitated by driving, prolonged sitting or standing, or bending.  It was alleviated by medication, hot tub, and massage.  He stated that during flare-ups, he was unable to work or find a position of comfort.  Examination revealed a stiff and rigid posture.  The Veteran had a slow gait.  There was guarding, pain on motion, and tenderness of the thoracolumbar spine.  On examination, the Veteran had forward flexion to 28 degrees, with lateral flexion to 10 degrees bilaterally, extension to 10 degrees, and rotation to 15 degrees bilaterally.   Such range of motion contemplated the Veteran's pain.  There was absent vibration, position sense, pain or pinprick, and light touch of the right lower extremity on sensory exam.  The Veteran reported having burning and numbness on the bottom of the feet every day.  The VA examiner indicated that the effect the low back disability had on the Veteran's occupational activities was that the Veteran has difficulty following instruction, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, weakness or fatigue, and decreased strength in the lower extremity, and pain.    

A VA medical opinion was obtained in February 2011 as to the Veteran's functional impairment due to the back disability and neurological manifestations.  The VA examiner opined that the Veteran had minimal or slight decrease in function as related to his low back pain and sciatica, and sedentary employment was well within his physical limitations.   The VA examiner stated that limited employment activity included heavy lifting from the floor over 25 pounds, no lifting from the waist position, and no twisting motions, pushing or pulling over 25 pounds.  The VA examiner stated that the duties should include the ability to change positons frequently but no prolonged sitting, standing or walking more than 2 hours at a time.  It was noted that the Veteran should have the ability to apply ice and heat during the work day as necessary.  

The VA examiner concluded that the service-connected low back disability did not preclude the Veteran from sedentary employment with limitations.  However, the Board notes that the evidence of record shows that the Veteran attempted to work in sedentary employment but he was unable to continue due to the limitations of the service-connected low back disability.  Further, the evidence shows that this employment was not substantially gainful employment.  The record shows that the Veteran worked as a cashier at a truck stop from 2009 to about 2010 or 2011.  The exact dates of employment are not entirely clear.  However, in a January 2010 VA Form 21-4192, the Veteran's former employer from the truck stop indicated that the Veteran worked as a cashier, his income in the past 12 months was $7,168.00, and the Veteran worked 32 hours a week.  The reported dates of employment was May 2009 to January 2010 and it appeared that the Veteran was still employed as of the date of the form.  In an undated statement, the general manager of the truck stop indicated that the Veteran was slated to perform maintenance duties but because of the preexisting back and muscle problems, he had to be rescheduled as a cashier.  The general manger also noted that the Veteran took time off due to ailments and doctor's appointments and he was unable to perform the tasks of the job after the doctor appointments.  It was noted that the Veteran was an employee since September 2009.  The Veteran submitted this statement with his TDIU application dated May 2011.  He reported that he lost 50 percent of work time due to illness and he last worked full time in February 2009 due to the low back disability and medications.    

Annual income of $7,168.00 per year does not exceed the poverty threshold for the years 2008 to 2013.  According to the U.S. Census Bureau Housing and Household Economics Statistic Division, the poverty thresholds (for one person) were as follows: $10,991 for 2008; $10,956 for 2009; ;$11,137 for 2010; $11,484 for 2011; $11,720 for 2012; and $11,888 for 2013.  See http://www.census.gov/hhes/www/poverty/data/threshld; see also Smith v. Derwinski, 1 Vet. App. 235, 238 (1991) (Judicial notice may be appropriate for facts that are "not subject to reasonable dispute."). 

Accordingly, on this record, the Board finds that the service-connected mechanical low back pain with degenerative disc disease and the neurological manifestations to the right lower extremity cause functional limitations that are shown to prevent the Veteran from engaging in any substantially gainful employment.  The evidence of record shows that the Veteran attempted sedentary employment consistent with his work experience and education.  In the cashier positon at the truck stop, the Veteran was allowed to sit on a stool and his job duties were limited.  However, this employment is not substantially gainful employment, as shown by the salary.  The evidence of record shows that the service-connected low back disability with neurological manifestations to the right lower extremity preclude the Veteran from working in occupations that require physical activity.  

Service connection is also in effect for major depressive disorder and a 70 percent rating is assigned from November 19, 2009.  A December 2010 VA psychiatric examination report indicates that the diagnosis was severe, chronic major depressive disorder and PTSD.  The examiner indicated that there was symptom overlap between the depression and the PTSD and the level of depression correlates with the level of chronic pain and demonstrates that the depression was strongly associated with the pain as opposed to the PTSD.  The examiner indicated that the chronic pain and loss of functioning due to the back problems were the primary causes of the depression.  The examiner further noted that the earlier documentation raising the possibility of schizophrenia were due to symptoms that are better explained by a combination of PTSD, major depression with possible psychosis at times, and drug abuse in the past.  The Global Assessment of Functioning (GAF) score was 25.  The examiner indicated that the major depression caused occupational and social impairment with deficiencies in most areas of judgment, thinking, family relations, work, and mood.  The examiner indicated that the Veteran had low energy, low motivation, impaired concentration, and irritability which all make it difficult to function in a job setting.  This assessment was conducted by the VA Psychologist, Chief of Psychology.  

GAF scores ranging from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

In a February 2011 assessment, the VA psychologist, Chief of Psychology, opined that the Veteran was able to do some forms of employment despite the major depressive disorder.  The VA psychologist indicated that the Veteran's work history indicates that he has severe occupational impairment primarily due to his back problems.  However, the VA psychologist noted that the Veteran reported that his symptoms of major depressive disorder did not prevent him from carrying out his basic work activities as a cashier.  The VA psychologist indicated that the Veteran had a strong work ethic and he believed the Veteran would be gainfully employed despite his depression if not for his back problems.  The VA psychologist stated that the major depressive disorder would limit the Veteran's employability to areas that did not demand sustained concentration or complex social interactions due to depressive symptoms such as impaired concentration and irritability and it is also likely that he would miss some time off from work due to his depressive symptoms (low energy and poor motivation).  

A February 2014 VA psychiatric examination report indicates that the examiner indicated that the major depressive disorder caused occupational and social impairment with deficiencies in most areas of judgment, thinking, family relations, work, and mood.  The Veteran has symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and persistent delusions or hallucinations.  

The Board finds that the weight of the evidence establishes that the Veteran's service-connected major depressive disorder and the low back disability with the neurologic manifestations the right lower extremity are sufficient to preclude him from substantially gainful employment for the time period in question.  Given this conclusion, the Board will resolve any reasonable doubt in the Veteran's behalf, and hold that TDIU prior to February 20, 2104 is warranted.  As such, the Veteran's claim is granted to that extent.  

Thus, entitlement to a total rating based on individual unemployability by reason of service-connected disabilities is granted prior to February 20, 2014.  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Rice, 22 Vet. App. 447.  In light of this principle, entitlement to special monthly compensation (SMC ) has been found to be an inferable issue anytime a veteran is requesting increased benefits.  Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU.  38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.  There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness.  38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i).  As such, the Board will not infer the issue of entitlement to SMC at this time. 


III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in December 2009 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, Social Security Administration (SSA) decision and the Veteran's written assertions.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, with respect to claims, the Veteran was afforded examinations for his claims in December 2010 and February 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained adequately address all of the Veteran's contentions and are adequate.  

The VA examiners considered all of the pertinent evidence of record, the statements of the appellant, and provide sufficient rationale for the opinions stated, relying on and citing to the records reviewed.  Significantly, as noted above, there is no current diagnosis related to a separately distinguishable sleep disability.  Moreover, there are no current diagnoses related to a gastrointestinal disability or weight loss disability.  

Discussion of the Veteran's July 2010 informal Decision Review Officer (DRO) conference and October 2011 BVA hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearings.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DRO and Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in December 2013 for further development.  All those actions were accomplished, and there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a sleep disability is denied.

Service connection for a gastrointestinal disability, including as secondary to service-connected mechanical low back pain with degenerative disc disease of the lumbar spine, is denied.

Service connection for weight loss, including as secondary to service-connected mechanical low back pain with degenerative disc disease of the lumbar spine, is denied. 

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities prior to February 20, 2014 is granted. 

The appeal for entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities from February 20, 2014 is dismissed.


REMAND

The Board finds additional development is needed with respect to the claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 for loss of teeth.  The Veteran contends that his teeth have fallen out as a result of shots he has received from the VA to treat pain caused by his service-connected back. See July 2010 informal hearing conference report with DRO.  The Veteran is competent to report his teeth have fallen out.  VA treatment records confirm the use of epidural injections for the Veteran's spine.  Significantly, the evidence of record does not contain a VA examination or competent medical opinion discussing the likely etiology of the Veteran's tooth loss.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In light of the above, the Board finds that a remand is required to obtain an adequate examination and medical opinion in this matter.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to obtain medical evidence as to the cause of the loss of teeth.  nce of his teeth.  The claims file must be provided to the examiner for review.  

Based on a review of the claims file and the results of the Veteran's examination, the examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back injections or other medical treatment for the lumbar spine disability provided by the VA either caused or aggravated tooth loss.  If, and only if, the examiner does determine that it is at least as likely as not that the injections did cause or aggravate tooth loss, the examiner should further provide an opinion as to (1) whether there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in prescribing the injections at any time during the course of the Veteran's treatment and (2) whether the tooth loss was an event that was reasonably foreseeable. 

Complete rationale should be provided for any opinion(s) expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


